     Case 2:20-cv-00077-JCM-NJK Document 9 Filed 03/05/20 Page 1 of 3



 1   Amanda C. Yen (SBN 9726)
     Rory T. Kay (SBN 12416)
 2   McDONALD CARANO LLP
     2300 W. Sahara Avenue, Suite 1200
 3   Las Vegas, NV 89102
     Telephone: 702.873.4100
 4   Facsimile: 702.874.9966
     ayen@mcdonaldcarano.com
 5   rkay@mcdonaldcarano.com

 6   Jack Yoskowitz (New York Bar No. 2515963 - to be admitted pro hac vice)
     Sareen K. Armani (New York Bar No. 5563622 - to be admitted pro hac vice)
 7   SEWARD & KISSEL LLP
     One Battery Park Plaza
 8   New York, NY 10004
     Telephone: 212.574.1200
 9   Facsimile: 212.480.8421
     yoskowitz@sewkis.com
10   armani@sewkis.com

11   Attorneys for Defendants
     QUASAR MINING GROUP INC., PAUL TYREE
12   and NICHOLAS GUBITOSI

13
                                 UNITED STATES DISTRICT COURT
14
                                          DISTRICT OF NEVADA
15
     RONIT CHAMANI, individually and                    CASE NO. 2:20-cv-00077-JCM-NJK
16   derivatively on behalf of the investors of
     Quasar Mining Group Inc.                           The Hon. James C. Mahan
17
                            Plaintiffs,
18   v.                                                     STIPULATION AND [PROPOSED]
                                                            ORDER EXTENDING BRIEFING
19   QUASAR MINING GROUP INC.                              SCHEDULE REGARDING MOTION
                                                           FOR PRELIMINARY INJUNCTION
20   and
                                                                       (First Request)
21   PAUL TYREE

22   and

23   NICHOLAS GUBITOSI,

24                          Defendants.

25

26          Defendants Quasar Mining Group Inc., Paul Tyree, and Nicholas Gubitosi (collectively,

27   the “Defendants”) and Plaintiff Ronit Chamani (“Plaintiff,” and, collectively with Defendants, the

28   “Parties”) by and through undersigned counsel, hereby agree and stipulate to extend the deadlines
     Case 2:20-cv-00077-JCM-NJK Document 9 Filed 03/05/20 Page 2 of 3



 1   for briefing regarding Plaintiff’s Motion for Preliminary Injunction. Plaintiff filed her Motion for

 2   Preliminary Injunction on February 24, 2020 (Dkt. 8). Defendants’ Opposition to the Motion for

 3   Preliminary Injunction is currently due to be filed by March 9, 2020.

 4          The Parties have conferred and mutually agreed upon the following briefing schedule for

 5   Plaintiff’s Motion for Preliminary Injunction:

 6          •       Defendants will file their Opposition to Plaintiff’s Motion for Preliminary

 7                  Injunction on March 25, 2020.

 8          •       Plaintiff will file its Reply to Defendants’ Opposition on April 8, 2020.

 9          This is the first extension requested for a revised briefing schedule for the Motion for

10   Preliminary Injunction and is not intended to cause any undue delay or prejudice any party.

11          DATED this 5th day of March, 2020.

12    THE VERSTANDIG LAW FIRM, LLC                       McDONALD CARANO LLP

13    By: /s/ Maurice VerStandig                         By: /s/ Rory T. Kay
         Maurice VerStandig (NSBN 15346)                     Amanda C. Yen (SBN 9726)
14       1452 W. Horizon Ridge Pkwy, #665                    Rory T. Kay (SBN 12416)
         Henderson, Nevada 89012                             McDONALD CARANO LLP
15       Telephone: (301)444-4600                            2300 W. Sahara Avenue, Suite 1200
                                                             Las Vegas, NV 89102
16       Attorneys for Plaintiff                             Telephone: 702.873.4100
         RONIT CHAMANI, individually and
17       derivatively on behalf of the investors of            Jack Yoskowitz (New York Bar No.
         Quasar Mining Group Inc.                              2515963 - to be admitted pro hac vice)
18
                                                               Sareen K. Armani (New York Bar No.
19                                                             5563622 - to be admitted pro hac vice)
                                                               SEWARD & KISSEL LLP
20                                                             One Battery Park Plaza
                                                               New York, NY 10004
21
                                                               Attorneys for Defendants Quasar Mining
22                                                             Group Inc., Paul Tyree and Nicholas
                                                               Gubinosi
23

24
                                                      IT IS SO ORDERED:
25
                                                      ___________________________________
26                                                    UNITED STATES DISTRICT JUDGE

27                                                            March 6, 2020
                                                      DATED: ___________________________

28


                                                 Page 2 of 3
     Case 2:20-cv-00077-JCM-NJK Document 9 Filed 03/05/20 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that I am employee of McDonald Carano LLP, and on this 5th day

 3   of March, 2020, I caused a true and correct copy of the foregoing STIPULATION AND

 4   [PROPOSED] ORDER EXTENDING BRIEFING SCHEDULE REGARDING MOTION

 5   FOR PRELIMINARY INJUNCTION (First Request) to be served electronically via the U.S.

 6   District Court’s CM/ECF system upon the parties listed on the U.S. District Court’s Notice of

 7   Electronic Filing (“NEF”) service list in the above-captioned case.

 8
            Maurice VerStandig, Esq.
 9          THE VERSTANDIG LAW FIRM, LLC
            1452 W. Horizon Ridge Pkwy, #665
10          Henderson, Nevada 89012
11          Telephone: (301)444-4600
            Facsimile: (301)576-6885
12          Email: mac@mbvesq.com

13          Attorneys for Plaintiff
            RONIT CHAMANI, individually and derivatively on behalf of the investors of
14          Quasar Mining Group Inc.
15

16                                                /s/ Jelena Jovanovic
                                                  An employee of McDonald Carano LLP
17

18

19

20

21

22

23

24

25

26

27

28


                                                Page 3 of 3
